DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s request for continued examination filed on February 10, 2022 in which claims 1-20 are presented for further examination.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to SYSTEM AND METHOD FOR EFFICIENTLY QUERYING DATA USING TEMPORAL GRANULARITIES.  The closest prior art Boardman et al. (US 2012/0316697) is directed to INTELLIGENT ELECTRICAL DISTRIBUTION GRID CONTROL SYSTEM DATA, relates to data model and high level of temporal granularities, stores data about electrical grid and consumption, however it does not provide data according to a dataset unique size depending on larger datasets from a plurality of dataset and also as recited by Claim 18 adding a distinct period of time; querying different datasets in order to reduce querying time and processing as compared to querying the entire data model. The mentioned prior art fails to anticipate or render obvious the recited features “A method for displaying data using temporal granularities, comprising: determining at least one first dataset of a plurality of preexisting datasets based on at least one temporal data requirement, wherein the plurality of datasets is generated based on a data model, the data model including a data structure and representing a set of data larger in size than at least one of the plurality of datasets, wherein each of the plurality of datasets is generated based further on a distinct temporal granularity of a plurality of temporal granularities, wherein at least one dataset of the plurality of datasets has a size that is unique amongst the plurality of datasets, wherein the distinct temporal granularity of each of the at least one first dataset meets at least one of the at least one temporal data requirement; and querying the determined at least one first dataset in order to obtain at least one query result.” And Claim18 “…plurality of datasets, wherein each of the plurality of datasets is generated based further on a distinct temporal granularity of a plurality of temporal granularities, wherein a structure of each dataset of the plurality of datasets is consistent with a structure of each other dataset of the plurality of datasets, wherein each of the plurality of datasets represents a distinct period of time, wherein at least two datasets of the plurality of datasets require different amounts of time to obtain query results from each other, and wherein at least one dataset of the plurality of datasets has a size that is unique amongst the plurality of datasets.”  
These features in conjunction with all other limitations of the dependents and independent claims render claims 1-20 allowable.
After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162